[Cite as Braxton v. Oakwood Corr. Facility, 2009-Ohio-7184.]

                                      Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




CHARLES BRAXTON

       Plaintiff

       v.

OAKWOOD CORR. FACILITY

       Defendant

        Case No. 2009-02740-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Charles Braxton, filed a complaint against defendant, Oakwood
Correctional Facility, alleging that his television and radio were taken from him for no
reason. Plaintiff seeks damages in the amount of $2,500.00. Plaintiff was allowed to
proceed without the submission of a filing fee.
        {¶ 2} On April 9, 2009, plaintiff submitted a letter which he wished to be
included in his claim file.        Plaintiff’s letter is considered a motion to add additional
evidence and is GRANTED. On April 15, 2009, plaintiff filed a notice of appeal and
notice for leave to appeal. This motion concerns the plaintiff’s prior criminal conviction
and has no relevancy to the case at bar. Accordingly, such notice is MOOT and will not
be considered by this court. On July 13, 2009, plaintiff filed a motion for appointment of
counsel. Plaintiff cites legal precedent for appointment of counsel in criminal cases.
However, plaintiff’s case before the Court of Claims is not a criminal case so the
precedent plaintiff cites is irrelevant. Nothing in the statute, local rules or rules of the
Court of Claims allows for the appointment of counsel. Therefore, plaintiff’s motion is
DENIED.
       {¶ 3} On June 6, 2009, defendant filed a motion for extension of time to file the
investigation report.     On June 26, 2009, defendant filed the investigation report.
Therefore, defendant’s motion of June 6, 2009 is MOOT.
       {¶ 4} Defendant denied liability in this matter. Defendant admits that plaintiff is
not in possession of his television set or radio, however, this decision was based upon
the judgment of the treatment team at Oakwood Correctional Facility. A letter dated
June 8, 2009, from Dean McCombs, Warden’s Assistant 2, states in pertinent part:
       {¶ 5} “As     is   standard    OCF     policy,    Inmate    Braxton    completed     a
reception/orientation process that assigned him to the appropriate living unit that was
based on his mental health treatment needs.             To date based on treatment team
recommendations, Inmate Braxton has not been permitted to have possession or use of
either his television or radio. Inmate Braxton has been informed that his compliance
with OCF rules and regulations, as well as treatment team recommendations, will result
in an increase of his privileges and may include possession and use of his television
and radio.
       {¶ 6} “Both the radio and television were inventoried and are stored in the
property vault.”
       {¶ 7} Defendant stated that plaintiff’s television set and radio will be returned to
him as soon as the treatment team has authorized plaintiff to possess these items.
       {¶ 8} On July 13, 2009, plaintiff again requested appointment of counsel. This
motion is DENIED for the same reasons as stated above. On August 31, 2009, plaintiff
sent a request for civil litigation manual, affidavits, and writs of habeas corpus.
Plaintiff’s requests are DENIED.
       {¶ 9} Initially, it should be noted that this court does not recognize entitlement to
damages for mental distress and extraordinary damages for simple negligence involving
property loss. Galloway v. Department of Rehabilitation and Correction (1979), 78-
0731-AD; Berke v. Ohio Dept. of Pub. Welfare (1976), 52 Ohio App. 2d 271, 6 O.O. 3d
280, 369 N.E. 2d 1056.
       {¶ 10} The Supreme Court of Ohio has held that “[t]he language in R.C. 2743.02
that ‘the state’ shall ‘have its liability determined *** in accordance with the same rules
of law applicable to suits between private parties ***’ means the state cannot be sued
for its legislative or judicial functions or the exercise of an executive or planning function
involving the making of a basic policy decision which is characterized by the exercise of
a high degree of official judgment of discretion.” Reynolds v. State (1984), 14 Ohio St.
3d 68, 70, 14 OBR 506, 471 N.E. 2d 776; see also Von Hoene v. State (1985), 20 Ohio
App. 3d 363, 364, 20 OBR 467, 486 N.E. 2d 868. Prison administrators are provided
“wide-ranging deference in the adoption and execution of policies and practices that in
their judgment are needed to preserve internal order and discipline and to maintain
institutional security.” Bell v. Wolfish (1979), 441 U.S. 520, 547, 99 S. Ct. 1861, 60 L.
Ed. 2d 447.
       {¶ 11} Prison regulations, including those contained in the Ohio Administrative
Code, “are primarily designed to guide correctional officials in prison administration
rather than to confer rights on inmates.” State ex rel. Larkins v. Wilkinson, 79 Ohio St.
3d 477, 479, 1997-Ohio-139, 683 N.E. 2d 1139, citing Sandin v. Conner (1995), 515
U.S. 472, 481-482, 115 S. Ct. 2293, 132 L. Ed. 2d 418. Additionally, this court has held
that “even if defendant had violated the Ohio Administrative Code, no cause of action
would exist in this court. A breach of internal regulations in itself does not constitute
negligence. Williams v. Ohio Dept. of Rehab. and Corr. (1993), 67 Ohio Misc. 2d 1, 3,
643 N.E. 2d 1182. Accordingly, to the extent that plaintiff alleges that DRC somehow
violated internal prison regulations and the Ohio Administrative Code, he fails to state a
claim for relief.




                               Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




CHARLES BRAXTON

       Plaintiff

       v.

OAKWOOD CORR. FACILITY
        Defendant

         Case No. 2009-02740-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Charles Braxton, #150-635                         Gregory C. Trout, Chief Counsel
3200 N. West Street                               Department of Rehabilitation
Lima, Ohio 45801                                  and Correction
                                                  770 West Broad Street
                                                  Columbus, Ohio 43222
RDK/laa
12/3
Filed 12/16/09
Sent to S.C. reporter 4/7/10